DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 125-140 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 125.
The prior art does not disclose or suggest the claimed “a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the lever, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge” in combination with the remaining claimed elements as set forth in claim 125.
With regards to claim 126-133 are allowable based upon their dependency thereof claim 125.
With regards to claim 134.
The prior art does not disclose or suggest the claimed “a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the urging force receiving portion, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside 
With regards to claim 134-140 are allowable based upon their dependency thereof claim 140.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. PG. Pub. No.: US2017/0261927 A1 discloses a cartridge that is mountable to an apparatus main assembly of an image forming apparatus, the cartridge includes a developing roller; a frame supporting the developing roller; a movable part movably supported by the frame and movable to a first position and to a second position relative to the frame; and an elastic part provided between the frame and the movable part to urge the movable part. The movable part includes a first force receiving part that receives force from the apparatus main assembly, in a direction of moving from the first position to the second position, and a second force receiving part that receives force from the apparatus main assembly, in a direction of moving from the second position to the first position. When the movable part receives force from the apparatus main assembly at the first force receiving part and is at the second position, the movable part receives urging force from the elastic part in a direction of moving the movable part from the second position to the first position, however is silent on a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the lever, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge or a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the urging force receiving portion, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge.
Morioka et al. US PATENT No.: 9,025,998 B2 discloses process cartridge includes: a first unit including a photosensitive drum; a second unit, including a process member, movable to a spaced position and to a close position; and a spacer member for holding the second unit at the spaced position. The spacer member includes a contact portion for holding the second unit at the spaced position and includes a portion-to-be-phase-determined for preventing rotation of the spacer member by being engaged with a phase-determining portion provided in the second unit. The spacer member is rotated, by receiving a force from the drum at the contact portion when the drum is rotated, against a force with which the phase-determining portion determines a rotational position of the spacer member, and eliminates a contact state of the contact portion with the drum to permit movement of the second unit from the spaced position to the close position, however is silent on a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the lever, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge or a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the urging force receiving portion, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge.
Sato et al. PG. Pub. No.: US 2015/00931146 A1 discloses a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, the cartridge includes (i) a rotatable developing roller for developing a latent image formed on a photosensitive member; (ii) a first drive transmission member capable of receiving a rotational force originated by the main assembly; (iii) a second drive transmission member capable of coupling with the first drive transmission member and capable of transmitting the rotational force received by the first drive transmission member to the developing roller; and (iv) a coupling disconnection member including a force receiving portion capable of receiving the force originated by the main assembly, and an urging portion capable of urging at least one of the first drive transmission member and the second drive transmission member by the force received by the force receiving portion to separate one of the first drive transmission member and the second drive transmission member from the other, thereby disconnecting the coupling, however is silent on a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the lever, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge or a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the urging force receiving portion, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge.
Chadani et al. US PATENT No.: US 8,639,160 B2 discloses a process cartridge comprises a photosensitive drum and a developing roller. A coupling member is provided adjacent to one axial end of the developing roller. The coupling member includes a driven portion, and an intermediary portion configured and positioned to engage with the driven portion. The intermediary portion is also configured to be movable relative to the driven portion in a direction crossing the axis of the developing roller while maintaining engagement with the driven portion. The coupling member further includes a driving portion configured and positioned to receive a driving force for rotating the developing roller. The driving portion is also configured to engage with the intermediary portion, and to be movable relative to the intermediary portion in a direction crossing the axis of the developing roller while maintaining engagement with the intermediary portion, however is silent on a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the lever, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge or a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the urging force receiving portion, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge.
Yoshimura et al. PG. Pub. No.: US 2007/0160388 A1 discloses a process cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, the main assembly including an opening, a door movable between a close position for closing the opening and an open position for opening the opening, a first force application member movable with movement of the door from the open position to the closing position and a second force application member movable by a driving force from a driving source, the process cartridge includes an electrophotographic photosensitive drum; a developing roller for developing an electrostatic latent image formed on the electrophotographic photosensitive drum; a drum unit containing the electrophotographic photosensitive drum; a developing unit which contains the developing roller and which is movable relative to the drum unit such that developing roller is movable between a contact position in which the developing roller is contacted to the electrophotographic photosensitive drum and a spaced position in which the developing roller is spaced from the electrophotographic photosensitive drum; and a force receiving device including a first force receiving portion for receiving a force from the first force application member by movement of the door from the open position to the close position in the state that process cartridge is mounted to the main assembly of the apparatus through the opening, and a second force receiving portion movable from a stand-by position by movement of the first force receiving portion by a force received from the first force application member, wherein the second force receiving portion takes a projected position for receiving a force from the second force application member to move the developing unit from the contact position to the spaced position, the projected position being higher than the stand-by position, however is silent on a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the lever, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge or a coupling operatively connected to the developing roller and disposed so as not to be coaxial with the photosensitive drum, the coupling being movable, in response to a movement of the urging force receiving portion, between (a) an advanced position and (b) a retracted position in which the coupling is retracted from the advanced position toward an inside of the process cartridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852